917 F.2d 1304
135 L.R.R.M. (BNA) 3000
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard LEMONS, Plaintiff-Appellant,v.UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, International Union, U.A.W.,and Local Union 78, U.A.W., Defendants-Appellees.
No. 90-1374.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1990.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges;  and BERTELSMAN, District Judge*.

ORDER

2
Leonard Lemons, a pro se Michigan citizen, appeals the district court's judgment dismissing his claim against the defendants for breach of the duty of fair representation.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and declaratory relief, Lemons sued the United Automobile, Aerospace and Agricultural Implement Workers of America, International Union, U.A.W. and U.A.W., Local Union No. 78, alleging that they violated their duty of fair representation owed to him.  The district court dismissed the International Union, holding that Lemons failed to state a claim against that defendant.  The court granted summary judgment for U.A.W., Local Union No. 78, holding that Lemons had not exhausted his internal union remedies.  Lemons filed a timely appeal.


4
Upon review, we conclude that the district court properly dismissed the International Union.  It appears beyond doubt that Lemons can prove no set of facts which would entitle him to relief.   See Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir.1988).


5
Further, we conclude that the district court properly granted summary judgment for U.A.W., Local Union No. 78.  There is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  Lemons has failed to exhaust his internal union remedies.   Clayton v. International Union, U.A.W., 451 U.S. 679, 690-92 (1981);  Monroe v. International Union, U.A.W., 723 F.2d 22, 24-25 (6th Cir.1983).


6
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on February 22, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, District Judge for the Eastern District of Kentucky, sitting by designation